  1    SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
       LAW OFFICES OF SELWYN D. WHITEHEAD
  2    4650 Scotia Avenue
       Oakland, CA 94605
  3    Tel: (510) 632-7444
       Fax: (510) 856-5180
  4    Email: selwynwhitehead@yahoo.com

  5    JULYN M. PARK (CSB No. 213429)
       DEIRDRE M. DIGRANDE (CSB No. 199766)
  6    LOCKHART PARK, LLP
       4655 Old Ironsides Drive, Suite 250
  7    Santa Clara, CA 95054-1854
       Tel: (408) 416-2929
  8    Fax: (855) 368-1020
       Email: jpark@lockhartpark.com
  9            ddigrande@lockhartpark.com

 10    Attorneys for Creditors
       JEFF HANNA and AMALIA HANNA
 11

 12                               UNITED STATES BANKRUPTCY COURT

 13                               NORTHERN DISTRICT OF CALIFORNIA

 14                                            SAN JOSE DIVISION

 15

 16    In re:                                                Bk. Case No. 20-50469-SLJ

 17    MORDECHAI KOKA,                                       Chapter 11

 18                Debtor.                                   CREDITORS JEFF AND AMALIA
                                                             HANNA’S EX PARTE APPLICATION
 19                                                          FOR ORDER SHORTENING TIME FOR
                                                             HEARING ON APPROVAL OF THE
 20                                                          DISCLOSURE STATEMENT
                                                             CONTAINED IN THEIR PROPOSED
 21                                                          COMBINED PLAN OF
                                                             REORGANIZATION FILED ON AUGUST
 22                                                          10, 2021

 23             Creditors Jeff Hanna and Amalia Hanna (“the Hannas”) submit this ex parte application
 24    for an order shortening time for a hearing on approval of the Disclosure Statement contained in
 25    their Proposed Combined Plan of Reorganization filed on August 10, 2021 (“the Hannas’ Plan”)
 26    [Dkt. No. 212]. For the reasons set forth below, the Hannas request that the hearing on approval
 27    of their Disclosure Statement coincide with the hearing on the Disclosure Statement contained in
 28    the Joint Proposed Combined Plan of Reorganization filed by Debtor and creditors Dale and
                                                         -1-
            The Hannas’ Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 215 Filed: 08/11/21        Case No.Entered:    08/11/21 21:53:52 Page 1 of 3
                                                        20-50469-SLJ
   1    Melissa Gardner (“the Gardners”) [Dkt. No. 193], which is currently scheduled to occur on

   2    September 2, 2021 at 1:30 p.m. [Dkt. No. 195].

   3                                                  RELEVANT FACTS

   4              1.       Debtor and the Gardners filed their Joint Proposed Combined Plan of

   5    Reorganization and Disclosure Statement on July 20, 2021 (“Joint Plan”) [Dkt. No. 193].

   6              2.       The Joint Plan proposes to pay the Gardners, the Hannas, and other unsecured

   7    creditors approximately 40.66 percent of their allowed claim amounts from a POT of

   8    approximately $495,934.36 composed of the $172,478.38 residual of the proceeds of the sale of

   9    Debtor’s real property located at 3190 Vichy, Napa, California (“Napa Property”) and an

 10     estimated $323,456.00 in proceeds from the sale of the real property located at 1702 Paru Street,

 11     Alameda, California (“Alameda Property”).

 12               3.       Debtor and the Hannas previously stipulated to a claim amount of $84,941.50

 13     following hearing on Debtor’s Objection to the Hannas’ Late Filed Proof of Claim [Dkt No. 90],

 14     which was approved by the Court on October 22, 2020 [Dkt. No. 91]. However, under the

 15     treatment proposed in the Joint Plan, the Hannas would only receive approximately $34,539.33 if

 16     and only if there is any residue remaining after ALL the cost of sales and other expenses related
                                                                                   1
 17     to and called for in the contract to sale the Alameda Property.

 18               4.       After comparing the claimed estimated sales price of the Alameda Property set

 19     forth in the Joint Plan with the estimated sales price range available on Zillow.com and

 20     Trulia.com, the Hannas’ Counsel Whitehead engaged a real estate valuation expert, who has

 21     opined in a sworn statement submitted to the Court that the Joint Plan grossly undervalues the

 22     Lafayette Property by approximately $682,960.00 and Alameda Property by approximately

 23     $400,000.00 [Dkt. No. 213].

 24               5.       This revelation prompted the Hannas to file their own Plan [Dkt. No. 212], which

 25
        1
       For example, at Addendum No. 1 to the Residential Income Property Purchase Agreement and Joint Escrow
 26   Instructions at Dkt No. 202-1, p. 23, there is a provision that will allow the Seller/Debtor to negotiate “cash for keys”
      with the remaining tenants, with the negotiated amount to come from the sales proceeds. This will diminish the
 27 amount left in the POT for the unsecured creditors and will in effect allow the Debtor to use the assets of the
      bankruptcy estate to sell the Alameda Property, with all the benefit inuring to the Debtor and the purchaser, and not
 28 the unsecured creditors.
                                                                 -2-
                The Hannas’ Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 215 Filed: 08/11/21                Case No.Entered:
                                                                 20-50469-SLJ08/11/21 21:53:52 Page 2 of 3
  1    provides, among other things, that the Hannas and other unsecured creditors excluding the

  2    Gardners receive approximately 90 percent of the claim amounts, while the Gardners receive the

  3    40.66 percent or the $627,812.59 they agreed to receive in the Joint Plan.

  4            6.      The Hannas’ Plan was served on August 10, 2021, which is 23 days before

  5    September 2, 2021, their requested hearing date. Therefore, any persons or entities opposing the

  6    Hannas’ Plan will have 15 days in which to file written objections.

  7            7.      It is submitted that the interests of justice, fair treatment of all unsecured creditors,

  8    and judicial economy will be best served by setting the hearing on approval of the parties’

  9    respective Disclosure Statements to occur on September 2, 2021 at 1:30 p.m.

 10            WHEREFORE, the Hannas request entry of an order shortening time to allow hearing on

 11    approval of their Disclosure Statement to coincide with the Disclosure Statement contained in the

 12    Joint Plan.

 13                                                          Respectfully submitted,

 14    Dated: August 11, 2021                                LAW OFFICES OF SELWYN D.
                                                             WHITEHEAD
 15

 16
                                                             /s/ Selwyn D. Whitehead
 17                                                              Selwyn D. Whitehead
                                                                 Attorney for Creditors
 18                                                              JEFF HANNA and AMALIA HANNA
 19
       Dated: August 11, 2021                                LOCKHART PARK, LLP
 20

 21
                                                             /s/ Deirdre M. Digrande
 22                                                              Deirdre M. Digrande
                                                                 Attorneys for Creditors
 23                                                              JEFF HANNA and AMALIA HANNA
 24

 25

 26

 27

 28
                                                         -3-
            The Hannas’ Ex Parte Application for Order Shortening Time for Hearing on Disclosure Statement
Case: 20-50469 Doc# 215 Filed: 08/11/21        Case No.Entered:    08/11/21 21:53:52 Page 3 of 3
                                                        20-50469-SLJ
